Citation Nr: 1024528	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  09-06 831A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from September 1966 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
October 2008.  A statement of the case was issued in February 
2009, and a substantive appeal was received in March 2009.  

In a substantive appeal received in March 2008, the Veteran 
marked the appropriate box to indicate that he wanted a 
hearing before the Board at the RO (Travel Board).  In an 
April 2009 letter, the RO informed the Veteran that Travel 
Board hearings are limited, and that it was uncertain when 
the next Travel Board was scheduled.  He was further informed 
that a Board video conference hearing can generally be 
scheduled sooner.  On a form received in April 2009, the 
Veteran marked the appropriate line to indicate that he 
wanted a Board video conference hearing in lieu of a Travel 
Board hearing.  Nevertheless, the RO was able to schedule a 
March 2010 Travel Board hearing.  By statement received in 
March 2010, the Veteran's representative notified the RO that 
the Veteran was withdrawing his request for a hearing.


FINDING OF FACT

In a statement received in March 2010, the Veteran's 
representative stated that the Veteran was withdrawing all 
appeals in regards to his increased rating for diabetes 
mellitus, type II.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant's 
authorized representative have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In a statement received in March 2010, the Veteran's 
representative stated that the Veteran was withdrawing all 
appeals in regards to his increased rating for diabetes 
mellitus, type II.  Hence, there remain no allegations of 
errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed.

The Board notes for clarification purposes that after filing 
the withdrawal, the representative filed new claims for 
increased ratings for diabetes, peripheral neuropathy of the 
lower extremities, and ischemic heart disease.  The RO 
acknowledged these new claims by letter in April 2010.  




ORDER

The appeal is on the issue of entitlement to a higher initial 
rating for diabetes mellitus, type II, is dismissed.




		
ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


